          Case 1:18-cv-00993-RA-SLC Document 81 Filed 07/16/20 Page 1 of 2



United States District Court                                                 Case No. 18-cv-0993-RA-HBP
Southern District of New York
___________________________________________
Annamarie Trombetta

      Plaintiff
         vs.
Norb Novocin, Marie Novocin and                                             PLAINTIFF’S MOTION             TO
      Estate Auctions Inc.
                                                                          STRIKE       STATEMENT AND
 William Sieppel and WorthPoint Corporation |
5 Concourse Parkway NE, Suite 2850                                     RESPONSE TO LETTER DATE JULY 1, 2020
    Atlanta, Georgia 30328
                                                                          BY ATTORNEY ANDERSON J. DUFF
       Defendants
____________________________________________


To The Honorable Ronnie Abrams United States Judge
and The Honorable Sarah L. Cave, United States Magistrate Judge:

     Plaintiff’s Petition filing was mailed on June 25, 2020. Proof of mailing on June 25, 2020 at 1:25 p.m . This precedes

Defendant’s Attorney Anderson J. Duff’s filing of his Motion to Order Plaintiff to Post A Bond by a full day, ergo proving that the

Plaintiff was not in receipt of the Defendant’s Motion when mailing Plaintiff’s Petition against Defendants Attorneys.

    In the July 1, 2020 letter by Attorney Anderson Josiah Duff he references information filed that he objects. A personal e-

mail to Mr. Duff to inquire reveals he objects to Plaintiff’s statement “ The Novicins hired attorney Anderson Duff who has

committed a felony.” Plaintiff Annamarie Trombetta, a Pro Se litigant , makes a Motion to Strike and or Omit-Delete-Correct

this e statement in it’s entirety from the court records.

     Two years prior to this suit Plaintiff made several attempts to resolve this matter. Plaintiff informed Mr. Novicin that

Plaintiff was not the artist that created Man with the Red Umbrella . Plaintiff informed Novicin that he wrongfully

misappropriated my biography and that Plaintiff did not consent to his use of my biography . Mr. Novicin did not correct or

admit to a mistake nor did he apologize. Instead, Mr. Novicin said I to hire an attorney. Plaintiff, in August 2017 had

Attorney Megan Noh send a settlement letter to the Novicins detailing all the violations and the loss of a sale of art by the

Plaintiff. Mr and Mrs Novicins ignored all written and verbal outreaches. To date there was one settlement offer scheduled

by Judge Abrams, in April 2019. Secondly, on January 28, 2020 Plaintiff received an Offer of Judgement from Mr. Duff.

    Plaintiff was obligated to respond by February 11, 2020.     Plaintiff e-mailed on said date to the designation e-mail

documented in the Offer of Judgement at .anderson@revisonlegal.com. Plaintiff’s e-mail to Mr. Duff was returned and was

BLOCKED. The blocked address by Anderson Duff in part, is what prompted he letter dated/mailed on June 25, 2020.

Plaintiff objects to Mr. Duff’s statement in the July 1, 2020 letter “Plaintiff’s June 29, 2020 filing demonstrates that my clients’

legal costs will be artificially inflated by Plaintiff’s litigation conduct”. Plaintiff will detail and submit evidence documenting

to offset litigation and the many responses to Mr. Duff’s Offer of Judgement. The lack of response by Mr. Duff and three

years of contacting the Novicins/ Estate Auctions to act responsibly is documented. Now, during a GLOBAL PANDEMIC the

defendants make a Motion for Plaintiff to Post a Bond for $20,000. SEE ATTACHMENTS-Motion Responses to be this week.
         Case 1:18-cv-00993-RA-SLC Document 81 Filed 07/16/20 Page 2 of 2
Plaintiff Annamarie Trombetta's motion to strike one sentence regarding Attorney
Anderson Duff (ECF No. 78) is GRANTED. In accordance with the Court's July 14, 2020
Order (ECF No. 76), Attorney Duff is directed to file, by Thursday, July 23, 2020, a motion
to strike specifying what portions of ECF Nos. 63 and 71 should be redacted, including the
sentence highlighted by Ms. Trombetta in ECF No. 78, and attaching redacted versions of
both filings. The Clerk of Court is respectfully directed to close ECF No. 78 and mail a
copy of this order to Ms. Trombetta at the address below.

Annamarie Trombetta
175 East 96th Street (12R)
New York, NY 10128

SO-ORDERED 7/16/2020
